[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff wife and the defendant husband were married on November 5, 1988 at Branford, Connecticut,. There is one minor child issue of this marriage to wit: Ronald Scott Ardito born June 2, 1989.
The court finds that the marriage has broken down irretrievably and the same is hereby dissolved.
Custody of the minor child shall be with the plaintiff wife and the defendant husband shall have reasonable rights of visitation, which shall include but not be limited to, two evenings per week between the hours of 5:00 p. m. to 8:00 p. m. and alternating Saturdays and Sundays between the hours of 9:00 a.m. to 5:00 p. m.
In addition, the court has taken into consideration all of the factors contained in 46b-81, 46b-82 and 46b-84 of the Connecticut General Statutes and further orders as follows:
1. The defendant husband shall pay to the plaintiff wife the sum of $160.00 per week for the support of the minor child, payable by way of an immediate wage withholding. Said payments shall continue until the child reaches the age of majority or is sooner emancipated.
2. The defendant husband shall pay to the plaintiff wife the sum of $90.00 per week as periodic alimony, payable until the death of the defendant husband, the death of the plaintiff wife, the remarriage of the plaintiff wife, or September 1, 1994, whichever event shall first occur. Said payments shall be made by an immediate wage withholding.
3. The defendant husband shall continue to maintain his presently existing health insurance for the benefit of the minor child. In addition, all uninsured medical and dental expenses incurred on behalf of the minor child shall be paid two-thirds by CT Page 1334 the defendant husband and one-third by the plaintiff wife, provided, however, that except in the case of an emergency no such expenses for which the defendant husband might be liable shall be incurred without his prior consent, which consent shall not be unreasonably withheld. This order shall be subject to the provisions of 46b-84 (c) of the Connecticut General Statutes.
4. The defendant husband shall maintain insurance on his life in the face amount of $50,000 and shall name the minor child as beneficiary thereof until such child reaches the age of majority or is sooner emancipated.
5. The defendant husband shall pay to the plaintiff wife the sum of $3500 as a contribution towards her attorney's fees. Said sum shall be payable within 30 days of the date hereof.
6. The plaintiff wife may resume her maiden name of Deborah Grove.
FREDERICK A. FREEDMAN, Judge